                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

CHRISTOPHER BERNARD ROBINSON,

                          Plaintiff,                Case No. 2:19-cv-12967
                                                    Hon. Gershwin A. Drain

WASHTENAW COUNTY PROSECUTOR’S
OFFICE, ET AL,

                     Respondent.
_____________________________________/

     OPINION AND ORDER DISMISSING WITHOUT PREJUDICE
PLAINTIFF’S CIVIL RIGHTS CLAIMS UNDER THREE-STRIKES RULE,
 DISMISSING WITHOUT PREJUDICE PLAINTIFF’S HABEAS CLAIMS,
DENYING CERTIFICATE OF APPEALABILITY, AND DENYING LEAVE
               TO APPEAL IN FORMA PAUPERIS

       Christopher Bernard Robinson (“Plaintiff”) filed this hybrid civil rights

complaint under 42 U.S.C. § 1983 and petition for writ of habeas corpus pursuant to

28 U.S.C. §§ 2241 and 2254.            This action stems from Washtenaw County

Prosecutor’s Office’s (“Defendant”) filing of criminal charges against Plaintiff on

September 24, 2019 for his failure to comply with Michigan’s sex offender registry

law.

       Plaintiff asserts that: (1) the charging documents failed to adequately notify

him of the nature of the offense in violation of due process; (2) the criminal charges

were filed in retaliation for Plaintiff filing previous civil rights actions against

Defendants and other law enforcement agencies; (3) the Michigan Department of
Corrections (“MDOC”) improperly calculated Plaintiff’s prior criminal sentences;

and (4) Defendants are unconstitutionally applying the sex offender registry law

retroactively to Plaintiff.

       Plaintiff seeks the following relief: (1) an order terminating the current

criminal case; (2) a temporary restraining order and injunction removing Plaintiff

from the sex offender registry; (3) an unconditional writ of habeas corpus vacating

one of Plaintiff’s prior convictions; (4) an award of $50,000 per year for each year

Plaintiff was illegally incarcerated; (5) an award of $5,200,000 in punitive damages

against MDOC; and (6) an award of $1,200,000 in damages against the individually

named defendant in MDOC—L. Todd—who calculated Plaintiff’s outdates.

       The Court summarily dismisses the complaint. To the extent Plaintiff seeks to

file a civil rights complaint, Plaintiff is barred from proceeding in forma pauperis

because he already has more than three strikes. To the extent Plaintiff is seeking

habeas corpus relief, the Court will abstain from interfering in an ongoing state

criminal proceeding. Finally, Plaintiff has failed to exhaust his sentence calculation

claim. The Court will also deny a certificate of appealability and deny permission to

proceed on appeal in forma pauperis.

                                  I. BACKGROUND

       Plaintiff was convicted in 1989 in the Washtenaw Circuit Court of first-degree

criminal sexual conduct; he was sentenced to twelve to thirty years. On September

                                          2
4, 1990, he pled guilty in the Ionia Circuit Court to assault on a prison employee; he

was sentenced to a consecutive two to four-year prison term.

      In 2004, the Michigan Parole Board released Plaintiff on parole, but Plaintiff

returned to prison after violating the conditions of his parole when he failed to

register as a sex offender. According to Plaintiff, his two state sentences were then

improperly “stacked” by the MDOC.

       In 2011, the Parole Board again released Plaintiff on parole. Approximately

two years later, though, Plaintiff pled guilty to again violating the conditions of

parole—this time for assaulting a police officer. Plaintiff was found guilty of the

corresponding felony offense in a bench trial in Washtenaw Circuit Court. He was

sentenced to another term of two to four years in prison.

      The Michigan Court of Appeals reversed this conviction—ruling that Plaintiff

did not voluntarily waive his right to counsel. On remand, the trial court conducted

another bench trial and again found Plaintiff guilty of assaulting a police officer. He

was given the same sentence.

      Plaintiff does not claim to have appealed his reconviction in the state courts,

nor does he claim to have appealed or challenged the calculation of his sentence by

the MDOC in the state courts.

      On May 8, 2018, Plaintiff was again released on parole.



                                          3
      On September 24, 2019, Plaintiff was charged in the Washtenaw Circuit Court

with the felony offense of failure to register as a sex offender.

                                   II. DISCUSSION

      A. Permission to Proceed In Forma Pauperis on Civil Rights Claims

      To the extent Plaintiff seeks to file a civil rights action seeking monetary and

injunctive relief, he may not do so in forma pauperis.

      Plaintiff has filed an application to proceed without prepayment of the filing

fee. The Prisoner Litigation Reform Act of 1995 (“PLRA”) states that “if a prisoner

brings a civil action or files an appeal in forma pauperis, the prisoner shall be

required to pay the full amount of a filing fee.” 28 U.S.C. § 1915(b)(1) (as

amended); see also In Re Prison Litigation Reform Act, 105 F.3d 1131, 1138 (6th

Cir. 1997). The in forma pauperis statute, 28 U.S.C. § 1915(a), provides prisoners

the opportunity to make an initial partial filing fee and pay the remainder in

installments. See Miller v. Campbell, 108 F. Supp. 2d 960, 962 (W.D. Tenn. 2000).

      Under the PLRA, though, a federal court may dismiss a case if on three or

more previous occasions a federal court dismissed the incarcerated plaintiff’s action

because it was frivolous, malicious, or failed to state a claim for which relief may be

granted. See 28 U.S.C. § 1915(g) (1996); see also Thaddeus-X v. Blatter, 175 F. 3d

378, 400 (6th Cir. 1999). The PLRA’s three strikes provision prohibits a prisoner

who has had three prior suits dismissed for being frivolous from proceeding in forma

                                           4
pauperis in a civil rights suit absent an allegation that the prisoner is in imminent

danger of serious physical injury. See Clemons v. Young, 240 F. Supp. 2d 639, 641

(E.D. Mich. 2003).

      A search of federal court records indicates that Plaintiff has more than three

civil rights complaints that have been dismissed by federal courts for being frivolous,

malicious, or failing to state a claim upon which relief could be granted. See

Robinson v. Washtenaw County Prosecutor, et al., Case No. 2:18-cv-13290 (E.D.

Mich. June 21, 2019); Robinson v. Schuette, et al., Case No. 2:16-cv-13632 (E.D.

Mich. Jan. 3, 2017); Robinson v. Field, et al., Case No. 2:16-cv-10207 (E.D. Mich.

March 25, 2016); Robinson v. Gutengerg, et al., Case No. 2:15-cv-10481 (E.D.

Mich. Feb. 17, 2015).

      Plaintiff does not allege any facts here that would establish that he is in

imminent or specific danger of future serious injury; thus, he does not come within

the exception to the mandate of 28 U.S.C.§ 1915(g), which prohibits him from

proceeding in forma pauperis in light of his prior frivolity dismissals. Plaintiff’s in

forma pauperis status is therefore denied and his civil rights claims are dismissed

pursuant to 28 U.S.C. § 1915(g).

      B. Abstention

      Plaintiff also seeks habeas corpus relief by challenging—on several

grounds—the constitutionality of his pending sex offender registry charges. The

                                          5
three-strikes rule does not apply to habeas claims. See Kincade v. Sparkman, 117

F.3d 949 (6th Cir. 1997). Nevertheless, the Court will abstain from considering

these claims. Although federal courts generally “are obliged to decide cases within

the scope of federal jurisdiction,” when a suit jeopardizes “undue interference with

state proceedings . . . the proper course is for the federal court to abstain from

entertaining the action.” Aaron v. O'Conner, 914 F.3d 1010, 1016 (6th Cir. 2019)

(citing Sprint Commc'ns v. Jacob, 571 U.S. 69, 72 (2013)). In Younger v. Harris,

the Supreme Court held that “absent extraordinary circumstances, federal courts

should not enjoin pending state criminal prosecutions.” New Orleans Pub. Serv.,

Inc. v. Council, 491 U.S. 350, 364 (1989) (citing Younger, 401 U.S. 37 (1971)).

      This doctrine, known as Younger abstention, is grounded in the bedrock

principle that our nation is comprised of many smaller sovereigns and guided by a

proper respect for state functions. Younger, 401 U.S. at 44. As the Sixth Circuit has

recognized, the exercise of Younger abstention is appropriate “when the state

proceeding 1) is currently pending, 2) involves an important state interest, and 3)

affords the plaintiff an adequate opportunity to raise constitutional claims.” Coles

v. Granville, 448 F.3d 853, 865 (6th Cir. 2006) (citing Middlesex Cty. Ethics Comm.

v. Garden State Bar Ass'n, 457 U.S. 423, 432 (1982)). Each of the three criteria is

present here.



                                         6
      First, Plaintiff’s criminal prosecution is currently pending in state court,

satisfying the first criterion. See Fed. Exp. Corp. v. Tenn. Pub. Serv. Comm'n, 925

F.2d 962 (6th Cir. 1992) (“Under this rule, if a state proceeding is pending at the

time the action is filed in federal court, the first criteria for Younger abstention is

satisfied.”) A criminal prosecution such as the one pending against Plaintiff now is

precisely the kind of state proceeding envisioned by Younger.

      Second, a criminal prosecution unquestionably involves important state

interests. “[S]tate criminal prosecutions have traditionally been considered an arena

in which federal courts decline to interfere.” Leveye v. Metro. Pub. Def.'s Office, 73

F. App’x. 792, 794 (6th Cir. 2003). The second criterion is therefore also satisfied.

      Finally, Plaintiff has not shown the lack of an adequate opportunity to bring

his claims in state court. Plaintiff was charged in the Washtenaw Circuit Court only

a few weeks ago, on September 24, 2019. Plaintiff has not indicated that he has

either attempted to bring his challenges to the charges in the trial court or attempted

an interlocutory appeal pursuant to the Michigan Court Rules. See Pennzoil Co. v.

Texaco, Inc., 481 U.S. 1, 16 (1987) (“[W]hen a litigant has not attempted to present

his federal claims in related state-court proceedings, a federal court should assume

that state procedures will afford an adequate remedy, in the absence of unambiguous

authority to the contrary.”); see also Kelm v. Hyatt, 44 F.3d 415, 421 (6th Cir. 1995)



                                          7
(claimant must prove inadequacy of state court procedures to warrant federal court

intervention).

      Nor does Plaintiff face a risk of irreparable injury that would nonetheless

justify federal court intervention. See Fuller v. Jolly, 41 F. App'x 821, 822 (6th Cir.

2002) (finding that Younger prevents federal interference absent “great, immediate

and irreparable injury”). Plaintiff asserts he has lost job opportunities and was

evicted from his residence. These are typical consequences faced by criminal

defendants who are subjected to similar felony charges. This Court declines to

exercise jurisdiction over Plaintiff’s habeas claims since it would involve interfering

in a pending criminal prosecution with important state interests and because Plaintiff

has an adequate opportunity to raise his constitutional claims in state court.

      C. Sentence Computation Claim

      Lastly, Plaintiff claims that MDOC improperly combined his criminal sexual

conduct sentence with his later sentences. Plaintiff does not assert that he raised his

challenges to this computation in any state proceeding. A prisoner filing a petition

for a writ of habeas corpus under 28 U.S.C. § 2254 must first exhaust all state

remedies. See O'Sullivan v. Boerckel, 526 U.S. 838, 845 (1999) ("State prisoners

must give the state courts one full opportunity to resolve any constitutional issues by

invoking one complete round of the State's established appellate review process");

see also Rust v. Zent, 17 F.3d 155, 160 (6th Cir. 1994).

                                          8
      Plaintiff has a remedy to pursue this claim in the state courts. Several

Michigan cases have held that a writ of mandamus is an available remedy for a

Michigan prisoner who challenges the computation of his sentence or claims that his

sentence has expired due to the miscalculation of sentencing or good-time credits.

See In re Carey, 372 Mich. 378, 381–82 (1964); Lickfeldt v. Dep’t of Corr., 247

Mich. App. 299 (2001) (affirming issuance of writ of mandamus by circuit court

ordering the MDOC to immediately terminate prison sentence that inmate had

completed); see also Ruiz v. McKee, No. 08-cv-1219, 2010 WL 103682, at *1–3

(W.D. Mich. Jan. 7, 2010) (dismissing without prejudice on exhaustion grounds

habeas petitioner's challenge to the computation of his sentence—specifically his

maximum discharge date, when petitioner could challenge the computation of his

sentence by means of mandamus). Plaintiff’s time computation in the instant matter

is dismissed because he has not exhausted his state court remedies.

      Even if he did raise a challenge to the computation of his sentence, this Court

could not reverse the determination by the state court that Plaintiff’s sentences were

correctly computed. The computation of Plaintiff’s “prison term involves a matter

of state law that is not cognizable under 28 U.S.C. § 2254.” Kipen v. Renico, 65 F.

App’x. 958, 959 (6th Cir. 2003) (citing Estelle v. McGuire, 502 U.S. 62, 68 (1991)).

      Finally, with respect to any prospective appeal of the dismissal of Plaintiff’s

habeas claims, a certificate of appealability is denied because jurists of reason would

                                          9
not debate the resolution of those claims. See 28 U.S.C. § 2253(c)(1)(a); FED. R.

APP. P. 22(b); Slack v. McDaniel, 529 U.S. 473, 484–85 (2000). A certificate of

appealability may issue Aonly if the applicant has made a substantial showing of the

denial of a constitutional right.@ 28 U.S.C. ' 2253(c)(2). When a court denies relief

on procedural grounds without addressing the merits, a certificate of appealability

should issue if it is shown that jurists of reason would find it debatable whether the

petitioner states a valid claim of the denial of a constitutional right, and that jurists

of reason would find it debatable whether the court was correct in its procedural

ruling. Id. Reasonable jurists would not find the dismissal of this habeas action

debatable.

                                   IV. CONCLUSION
      For the foregoing reasons, IT IS ORDERED that this action is DISMISSED

WITHOUT PREJUDICE.

      IT IS FURTHER ORDERED that a certificate of appealability is DENIED.

      IT IS FURTHER ORDERED that permission for leave to appeal in forma

pauperis is DENIED.

             SO ORDERED.

Dated: October 30, 2019
                                                      /s/Gershwin A. Drain
                                                      GERSHWIN A. DRAIN
                                                      United States District Judge


                                           10
              CERTIFICATE OF SERVICE

Copies of this Order were served upon attorneys of record on
   October 30, 2019, by electronic and/or ordinary mail.
                    /s/ Teresa McGovern
                         Deputy Clerk




                             11
